220 Ga. 670 (1965)
141 S.E.2d 399
STOVER
v.
CITY COUNCIL OF FAIRBURN et al.
22840.
Supreme Court of Georgia.
Argued February 9, 1965.
Decided February 18, 1965.
Miles B. Sams, for plaintiff in error.
William B. Jones, contra.
DUCKWORTH, Chief Justice.
This is an action for mandamus to require the municipal authorities of the City of Fairburn to re-issue a revoked beer license for the year 1964 which expires in January 1965. The exception is to the denial of the petition after a hearing. Under Code Ann. § 58-716 (Ga. L. *671 1935, p. 76) the license is an annual license, and since the period of time for which the license would be effective expired in January 1965, the case thereupon became moot. Abernathy v. Dorsey, 189 Ga. 72 (5 SE2d 39); Cravey v. Bankers Life & Cas. Co., 209 Ga. 273 (71 SE2d 659).
Writ of error dismissed. All the Justices concur.